
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1656
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Baca, Mr. Bishop of
			 Georgia, Ms. Bordallo,
			 Ms. Corrine Brown of Florida,
			 Mrs. Christensen,
			 Mr. Clay, Ms. Fudge, Mr.
			 Grijalva, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Meeks of New
			 York, Ms. Norton,
			 Mr. Rangel, and
			 Mr. Hinojosa) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Raising awareness of hypertension and
		  helping to reverse its prevalence in the United States through education,
		  community programs, culturally competent strategies, research, and efforts to
		  reduce the excess salt content in foods.
	
	
		Whereas hypertension, also known as high blood pressure,
			 is a cardiovascular condition in which systolic blood pressure is consistently
			 at or above 140 millimeters of mercury (mmHg) and diastolic blood pressure at
			 or above 90 mmHg;
		Whereas high blood pressure is a major risk factor for
			 heart disease and stroke, the first and third leading causes of death in the
			 United States, as well as congestive heart failure and kidney disease;
		Whereas approximately one out of three adults in the
			 United States (74,500,000 people) has hypertension and one out of four is
			 pre-hypertensive, which means that they have higher-than-normal blood pressure
			 and are at increased risk for developing hypertension;
		Whereas high blood pressure is directly and indirectly
			 responsible for tens of thousands of deaths in the United States each year, and
			 its prevalence is expected to grow due to a large aging population and high
			 rates of obesity and diabetes;
		Whereas despite the fact that hypertension is the most
			 commonly diagnosed chronic condition in the United States, more than one out of
			 five individuals is unaware that they have high blood pressure;
		Whereas high blood pressure is known as the “silent
			 killer” because there are often no signs or symptoms that indicate that an
			 individual’s blood pressure has reached a deadly level;
		Whereas misconceptions about hypertension risks, causes,
			 and treatments, as well as poor communication between health care providers and
			 patients and inadequate access to primary care, have contributed to large
			 numbers of undiagnosed and unmanaged high blood pressure;
		Whereas although hypertension is a national problem,
			 hypertension is especially prevalent in the Southeast, which also has high
			 rates of poverty, obesity, diabetes, and cardiovascular and kidney
			 disease;
		Whereas African-Americans have the highest prevalence of
			 hypertension in the United States and are more likely to develop hypertension
			 at earlier ages, develop cardiovascular morbidity and disability, and die from
			 hypertension or hypertension-related illnesses;
		Whereas higher occurrences of salt sensitivity,
			 cardiovascular and renal disease, poverty, genetic predisposition, and social,
			 cultural, and environmental factors all contribute to disproportionately high
			 rates of hypertension among African-Americans;
		Whereas this racial disparity is further pronounced by
			 gender, with approximately 44 percent of African-American women in the United
			 States having high blood pressure compared to approximately 30 percent of women
			 in the United States as a whole;
		Whereas furthermore, women with high blood pressure are
			 more likely to experience certain complications during pregnancy, including
			 kidney and other organ damage, low birth weight, early delivery, stillbirth,
			 and maternal mortality;
		Whereas although hypertension is lower among Hispanics
			 than other groups, Hispanics often have low levels of hypertension awareness,
			 treatment, and control, which can increase the likelihood of
			 hypertension-related mortalities;
		Whereas high blood pressure often accompanies conditions
			 that are associated with aging, however, it is increasingly more common among
			 younger people due to high rates of child obesity, salt consumption,
			 inactivity, and heredity;
		Whereas despite these trends, advances in medical science,
			 research, and technology have made hypertension a manageable condition that can
			 be prevented, delayed, or reversed;
		Whereas weight management, healthy eating habits,
			 exercise, decreased salt, caloric, and cholesterol intake, the proper
			 combination of antihypertensive medication, and being knowledgeable of blood
			 pressure levels are all proven ways to prevent and manage hypertension;
		Whereas in particular, a diet high in sodium (salt)
			 increases one’s risk for developing high blood pressure and the average person
			 in the United States consumes almost 1.5 times the daily maximum value of salt
			 established by the Department of Health and Human Services;
		Whereas many consumers do not know how to read food
			 labels, which makes it difficult to understand which foods have unhealthy or
			 dangerous levels of sodium and to make informed decisions;
		Whereas low-income individuals and families, and those
			 living in food deserts, frequently have limited options and are forced to
			 choose foods that have high salt content and low nutritional value;
		Whereas a study by the American Medical Association
			 concluded that 150,000 lives could be saved in the United States each year if
			 the sodium content in processed foods and restaurant foods, which account for
			 approximately 77 percent of the salt intake for people in the Nation, were
			 decreased by 50 percent; and
		Whereas health care providers, patients, communities,
			 governmental entities, the food industry, and health-focused organizations must
			 work together to increase awareness of hypertension and to develop sustainable
			 solutions for hypertension prevention, treatment, and control: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)encourages individuals to be proactive
			 about their health and to become knowledgeable of their blood pressure as well
			 as their risk for hypertension;
			(2)supports
			 community-based programs that use culturally competent and evidence-based
			 strategies to address hypertension;
			(3)recognizes the
			 importance of linking hypertension awareness programs to other existing
			 programs that address health concerns such as diabetes and obesity at the
			 community health and development levels;
			(4)supports further
			 research that provides a better understanding of how hypertension affects
			 communities that have been historically underrepresented in demographic studies
			 and clinical trials for antihypertensive drugs, as well as solutions to
			 addressing these issues; and
			(5)calls for the Food
			 and Drug Administration to set mandatory national standards, including improved
			 nutrition labeling, for the sodium content in foods, especially those sold in
			 grocery stores and served in schools and restaurants.
			
